Citation Nr: 9922042	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-17 682	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability evaluation in excess of 60 
percent for the residuals of pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  It was remanded, along with the claims 
for a disability evaluation in excess of 50 percent for post-
traumatic stress disorder (PTSD) and a total rating (TR) 
based on individual unemployability, secondary to service-
connected disabilities, in November 1997, for additional 
development, which the Board notes was fully accomplished.  
The claims for an increased rating for PTSD and for a TR are 
no longer on appeal, since a total (100 percent) rating has 
been assigned on account of the current severity of the PTSD 
and this grant of a total rating automatically renders the TR 
issue moot, as the RO properly indicated in the October 1998 
rating decision in which this benefit was granted.

The issue of entitlement to an increased rating for the 
service-connected residuals of pulmonary tuberculosis is the 
only issue that needs to be addressed at this time, as it is 
the only remaining issue on appeal.


FINDING OF FACT

Prior to the promulgation of a decision in the present 
appeal, the Board received written notification from the 
appellant, through his authorized representative, to the 
effect that he is satisfied with the rating that is currently 
assigned for the service-connected residuals of pulmonary 
tuberculosis and that he accordingly wishes to withdraw the 
present appeal.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal by an 
appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).



REASONS AND BASES FOR THE FINDING AND THE CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).

In the present case, the veteran said, in a handwritten 
statement that he signed and dated on May 26, 1999, that he 
wished to withdraw his appeal, as he was satisfied with his 
compensation and did not want to seek the review on appeal by 
the Board.  In view of the fact that there were more than one 
issue on appeal in the present case and, therefore, the 
veteran's above statement was not entirely clear as to which 
issue, or issues, he wished to withdraw, his accredited 
representative submitted an informal brief of appellant in 
appealed case dated on May 27, 1999, in which he said that he 
spoke with the veteran to "clarify his intent" and that he 
was told by the veteran that he was satisfied with the 
compensation award assigned by the RO and that he did "not 
wish to appeal the issue of the evaluation of his lung 
disability."  Consequently, the veteran's representative 
asked the Board to "decline jurisdiction since there is 
presently no controversy on appeal to" the Board, or, 
alternatively, to "consider the matter withdraw[n] by the 
veteran pursuant to [the provisions of] 38 C.F.R. § 20.204."

The veteran's intention to withdraw the appeal of the issue 
hereby under consideration is crystal clear and the steps 
that both he and his representative have taken to inform the 
Board of this intention are in compliance with the 
requirements set forth in the pertinent VA regulation.  
Consequently, the Board concludes that the criteria for the 
withdrawal of a Substantive Appeal by an appellant have been 
met in the present case and that, since there remain no 
allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the appeal, which is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


Error! Not a valid link.


